UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7237



STEVEN GLEN BYRD,

                  Plaintiff – Appellant,

             v.

STATE OF NORTH CAROLINA; UNION COUNTY SHERIFF’S OFFICE,

                  Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:08-cv-00070-FDW-CH)


Submitted:    October 21, 2008              Decided:   October 29, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Glen Byrd, Appellant Pro Se.     Jennifer Joy Strickland,
Assistant Attorney General, Raleigh, North Carolina; William L.
Hill, James Demarest Secor, III, FRAZIER, FRANKLIN, HILL & FURY,
RLLP, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Steven Glen Byrd appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42   U.S.C.    § 1983    (2000)   complaint.       We    have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                 Byrd v.

North    Carolina,      No.     3:08-cv-00070-FDW-CH      (W.D.N.C.    July    7,

2008).     We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented    in   the    materials

before   the    court     and   argument    would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                        2